Case 0:19-cv-61802-UU Document 8 Entered on FLSD Docket 07/30/2019 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                      Case No. 19-cv-61802-UU

 ROBERT JOHNSON,

        Plaintiff,
 v.

 MATINEE USA, INC.,

        Defendant.
                                                  /

                                             ORDER

        THIS CAUSE comes before the Court sua sponte.

        On July 18, 2019, Plaintiff filed the complaint. D.E. 1. That same day, Plaintiff amended

 the complaint as a matter of course. D.E. 4. To date, Plaintiff has not served Defendant.

 Accordingly, it is hereby

        ORDERED AND ADJUDGED that Plaintiff SHALL show good cause in writing by

 Friday, August 2, 2019, as to why Plaintiff has failed to serve Defendant. In the alternative,

 Plaintiff SHALL file the verified proofs of service by this date and/or state, in detail, why

 Defendant has not yet been served.

        DONE AND ORDERED in Chambers at Miami, Florida, this 30TH day of July, 2019.



                                                      __________________________________
                                                       UNITED STATES DISTRICT JUDGE

 cc: counsel of record via cm/ecf
